                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GABRIEL MCDANIELS,                              Case No. 18-cv-06273-MMC
                                  8                    Plaintiff,
                                                                                         ORDER ADOPTING MAGISTRATE
                                  9              v.                                      JUDGE’S REPORT AND
                                                                                         RECOMMENDATION; DISMISSING
                                  10     THOMAS ROSCH,                                   COMPLAINT WITH LEAVE TO
                                                                                         AMEND
                                  11                   Defendant.
                                                                                         Re: Dkt. No. 4
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is Magistrate Judge Sallie Kim’s Report and Recommendation,
                                  14
                                       filed October 22, 2018, by which said Magistrate Judge recommends the Court dismiss,
                                  15
                                       for lack of subject matter jurisdiction, plaintiff’s complaint, filed October 12, 2018, and
                                  16
                                       afford plaintiff leave to amend. No objection to the Report and Recommendation has
                                  17
                                       been filed.
                                  18
                                              Having reviewed the matter de novo, the Court hereby ADOPTS the Report and
                                  19
                                       Recommendation in its entirety.
                                  20
                                              Accordingly, plaintiff’s complaint is hereby DISMISSED with leave to amend. If
                                  21
                                       plaintiff wishes to file an amended complaint, such pleading must be filed no later than
                                  22
                                       December 7, 2018.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: November 16, 2018
                                  27                                                             MAXINE M. CHESNEY
                                                                                                 United States District Judge
                                  28
